DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase the inner cover is unclear.  Which inner cover of the at least one inner cover is being referenced?
Further in regards to Claim 1, the phrase the outer cover is unclear.  Which outer cover of the at least one outer cover is being referenced?
In regards to Claims 4 and 5, the phrase the at least two copper wire strands is unclear.  Claim 3 teaches the material is copper, Claim 1 teaches at least two strands of an electrically conductive metal, but term wire is not previously used.
Further in regards to Claim 5, the gauge cannot be 44 as Claim 5 depends from Claim 4, and Claim 4 specifically requires the gauge be 42.
said core comprises two 40 or higher gauge copper wires is unclear.  Are these in addition to the at least two strands of electrically conductive metal?  The confusion is similar to Claims 4 and 5, where the term wires has not previously been used.
In regards to Claim 7, the phrase the two copper wires is unclear.  Similarly to Claims 4-6, the term wires has not previously been used.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 14, and 15 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bettcher (4470251) in view of Togashi et al (4793130) and Staberg et al (20140349034).
Bettcher teaches a conductive composite yarn (Figure 1) comprising:
a) a core formed of at least two strands (Details 16, 18) of an electrically conductive metal of 40 or higher gauge (Column 1, lines 46-51), 
b) at least one inner cover (Detail 12) wrapped around the core in a first direction at a rate sufficient to provide substantially complete coverage of the core by the inner cover (Figure 1 
c) at least one outer cover (Detail 14) wrapped around the at least one inner cover, wherein the outer cover is wrapped in a second direction opposite to a direction of a cover layer on which the outer cover is directly wrapped (Figure 1 shows opposite direction), at a rate sufficient to provide substantially complete cover of the cover layer on which the outer cover is directly wrapped (Figure 1 shows Detail 14 covers the inner cover).
While Bettcher essentially teaches the invention as detailed, it fails to specifically teach the at least two strands of electrically conductive metal are configured such that one strand is wrapped around the other strand at a wrap rate of from 1 to 50 turns per inch. Togashi, however, teaches it is well known that elements in the core of a conductive composite yarn can either be doubled or twisted about one another (Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wrapped the at least two strands about one another in the core of Bettcher ,as taught by Togashi, so as to make the core more stable (Togashi; Column 2, lines 60-65).  In regards to the wrap rate being from 1 to 50 turns per inch, while Togashi does not specifically state this for the core, it does teach this rate for the wraps (Example), and the drawings illustrate both the core and wrap as having matching wrap angles.  As such, it would have been obvious to the ordinarily skilled artisan to have wrapped the core at a rate of 1 to 50 turns per inch.  It should be noted, Applicant provides no criticality of unexpected results arising from such a wrap rate.  As such, it is considered obvious.
While Bettcher essentially teaches the invention as detailed, it fails to specifically teach at least one bonding agent applied onto the at least one outer cover, and optionally, a lubricant.  
In regards to Claim 3, Bettcher teaches electrically conductive metal is copper (Column 4, lines 15-19).
In regards to Claims 4 and 5, the dimensions as taught by Bettcher (Column 1, lines 46-51) would also include 42 and 44 gauge.
In regards to Claim 9, Bettcher teaches the outer cover is formed of at least one strand of a yarn selected from the group consisting of nylon and polyester yarns (Column 1, lines 62-64).
In regards to Claim 11,  the conductive composite yarn of Bettcher is capable of use as a conductive composite sewing thread.
In regards to Claim 14, Applicant provides no criticality or unexpected results arising from the type of lubricant used.  Paragraph 77 of Staberg as discussed above, teaches wax or silicone.  The ordinarily skilled artisan would be more than capable of determining which lubricant to use given the desired end properties in the yarn, including a combination of the two as taught by Staberg.
In regards to Claim 15, this is considered intend use.  The conductive composite yarn of Bettcher is capable of being connected to a ground during use.
Claim 10 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bettcher in view of Togashi and Staberg as applied to claim 1 above, and further in view of Fisher et al (20140090349).
While the combination of Bettcher in view of Togashi and Staberg essentially teaches the invention as detailed, including the use of other elements in the core (Bettcher, Detail 20, aramid) it fails to specifically teach providing fiberglass.  Fisher, however, teaches that it is well known in the composite yarn art to substitute materials such as steel or fiberglass for aramid (Paragraph 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized fiberglass in place of aramid, since both provide similar function but at different price points.  The dimensions of fiberglass would be 100 to 300 denier, in line with Fisher.
Claims 16-20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bettcher in view of Togashi and Staberg as applied to claim 1 above, and further in view of Kang et al (8505474).
While the combination of Bettcher in view of Togashi and Staberg essentially teaches the invention as detailed, it fails to teach the myriad uses for yarns.  Kang, however, teaches that it is well known in the conductive composite yarn art use similar yarns to embroider a knit or woven fabric to form a segment, pattern or grid, connected to sensors, for use in a garment (Abstract; Figures; Column 5 lines 25-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the yarn as taught, so as to provide the yarn in a manner which recognizes its properties and benefits.  The ordinarily skilled artisan would appreciate the benefits of a yarn as detailed above, and known to use it as taught by Kang without undue experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-7 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-11, 15, 16, and 18-21 of copending Application No. 16/784337 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach conductive composite yarn.  With regards to the limitation in Claim 1 of the inner cover being natural or synthetic, the cover yarn would obviously be either natural or synthetic, as these two limitations cover the vast majority of materials used in yarns.  The ordinarily skilled artisan would have known this and known to use natural of synthetic fibers.  The limitations in the claims are aligned as follows:
Claim 1 aligns with Claims 1 and 2 of the ‘337 application
	Claim 2 aligns with Claim 8 of the ‘337 application
Claim 3 aligns with Claim 9 of the ‘337 application
Claim 4 aligns with Claim 10 of the ‘337 application
Claim 5 aligns with Claim 11 of the ‘337 application
Claim 6 aligns with Claims 8 and 9 of the ‘337 application
Claim 7 aligns with Claim 5 of the ‘337 application
Claim 9 aligns with Claim 15 of the ‘337 application
Claim 10 aligns with Claim 16 of the ‘337 application
Claim 11 aligns with Claim 2 of the ‘337 application

Claim 13 aligns with Claim 19 of the ‘337 application
Claim 14 aligns with Claim 20 of the ‘337 application
Claim 15 aligns with Claim 21 of the ‘337 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Roh (20160145776) Figure 3, Fukuhara et al (20160284436) Abstract, and Jeon (20170233903) Figure 1E teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732